DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0262308 (Sasahara) in view US 2019/0312449 (Matsushita).

Regarding claim 1, Sasahara teaches a power supply system (Fig. 1 shows electric power distribution system), comprising: 

a second route including a second power supply connected to a second load (Fig. 1 shows second path B2 ie. second route including battery 7 ie. second power supply connected to second load group 62 ie. second load) [0023-0025]; 
a connection path connecting the first and second routes with each other (Fig. 1 shows connection path B3 connecting the first and second routes B1 and B2 with each other) [0023], the connection path connecting to the second route at a connection point (Fig. 1 shows connection path B3 having the connection point B31) [0023], the first power supply including a voltage generator generating an operating voltage operating each of the first load and the second load (Fig. 1 shows first path B1 ie. first route including a DC/DC converter 1 that converts a high-voltage output voltage output from a motor or generator (not shown) that supplies power to first load group 61 and second load group 62 in normal conditions) [0022-0024], the second power supply including an electrical storage device charging based on power supplied from the voltage generator (Fig. 1 shows battery 7 as electrical storage device ie. second power supply charging based on the power from the motor generator supplying power to the DC/DC converter 1 exceeding the rated current wherein the switching unit 2 comprising of switches 21 and 22 are turned ON) [0006-0009, 0037, 0040];
 a switching circuit disposed in the second route between the connection point and the electrical storage device (Fig. 1 shows switch 22 ie. switching circuit disposed in the second route between the connection point B31 and the battery 7 ie. electrical storage device), 

	However, Sasahara does not teach the switching circuit including a first switch having a diode component with an anode and a cathode being directed to the electrical storage device and the connection path, respectively; 
an electric charge determiner to determine whether the electrical storage device is in a fully charged condition; and 
in normal condition the electrical storage device is in the fully charged condition.
	However, Matsushita teaches the switching circuit including a first switch having a diode component with an anode and a cathode being directed to the electrical storage device and the connection path, respectively (Fig. 1 shows the switch 111 comprising a first switch having a diode D1 with an anode and a cathode being directed to the electrical storage device 22 and the connection path respectively) [0028, 0036-0039, 0044-0046];
an electric charge determiner to determine whether the electrical storage device is in a fully charged condition; and in normal condition the electrical storage device is in the fully charged condition (switch 111 protects the battery 22 from being overcharged, whereby when the battery 22 is fully charged as detected by control section 121 by monitoring the power storage state of the second battery 22 therefore the switch 111 is off when the battery is fully charged in the normal condition) [0036-0040].
	 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the switching circuit including a first switch having a diode 

Regarding claim 2, Sasahara teaches further comprising: 
an inter-route switch as a second switch disposed in the connection path (Fig. 1 shows inter-route switch 21 disposed in the connection path B3); and
 an abnormality determiner to determine whether an abnormality has occurred in the first route (when abnormality occurs in the first path B1 as determined by the ECU 3) [0025], wherein the switch state controller outputs a switch-off command to the inter- route switch as a second switch when the first switch is in the switched-off state in response to the first switch-off command transmitted from the switch state controller and the abnormality determiner has determined that the abnormality has occurred in the first route (when the abnormality is detected in first path B1, the ECU driver circuit 34 ie. switch state controller outputs a switch off command for the switch 21 ie. inter route switch as a second switch and the first switch 22 was already turned off from the initial normal state) [0024-0027].

Regarding claim 3, Sasahara teaches further comprising: 

 an abnormality determiner to determine whether an abnormality has occurred in the first route (when abnormality occurs in the first path B1 as determined by ECU 3) [0025], wherein the switch state controller outputs a second switch-off command to the inter-route switch when the first switch is in the switched-off state in response to the first switch-off command transmitted from the switch state controller and the abnormality determiner has determined that the abnormality has occurred in the first route (to start off in the normal condition, switch 22 ie. first switch is in the switched off state in response to the first switch off command transmitted from the ECU 3 driver circuit 34, so when the abnormality is detected by ECU, the switch 22 ie. first switch is still switched off initially and the inter route switch 21 is switched off following the switching off command from the ECU 3 driver circuit 34) [0024-0027], 
wherein the switch state controller outputs a switch-on command to the first switch after the inter-route switch has entered a switched-off state in response to the (second) switch-off command (as the abnormality state is detected by the ECU 3 in the first route B1 the first switch 22 is switched on, as the inter route switch 21 is turned off) [0025-0028].


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836